Citation Nr: 1201584	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08- 13 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the appellant timely applied for waiver of recovery of an overpayment of pension benefits in the amount of $40,776.70.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to May 1974. 

This matter arises from a March 2006 decision by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWC) at the Cleveland, Ohio, Regional Office (RO).  Therein, it was held that the appellant had not timely applied for waiver of recovery of an overpayment of in the amount of $40,776.70.

In May 2008, the Veteran indicated on his appeal form (VA Form 9) that he desired a hearing before a Traveling Veterans Law Judge.  However, in a statement received by the RO in August 2011, the Veteran stated that he wished to withdraw his request for a hearing.  See 38 C.F.R. § 20.702(e) (2011).  Accordingly, the Board will proceed without further delay.  


FINDINGS OF FACT

1.  In June 1991, the Veteran was granted non-service connected pension; in July 2002, he was granted special monthly pension based on the need for aid and attendance.   

2.  In May 2005, the VA Pension Center in Milwaukee notified the Veteran that it had been advised by law enforcement authorities that he was identified as a fugitive felon because he was the subject of an outstanding warrant; he was notified that if the warrant was not cleared within 60 days, VA was required to stop his compensation effective July 8, 2003.  

3.  By letter dated September 11, 2005, VA informed the appellant that it had effectuated its May 2005 notice, and that an overpayment of $40,776.70 had been created; this letter informed him of the right to request a waiver of recovery of the overpayment.  

4.  On March 20, 2006, the appellant's request for waiver of recovery of the overpayment at issue was received. 


CONCLUSIONS OF LAW

The appellant's request for waiver of recovery of the overpayment of in the amount of $40,776.70 was not timely filed.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002); 38 C.F.R. § 1.963(b) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that he is entitled to a waiver of recovery of an overpayment of in the amount of $40,776.70.  He argues that he should be granted a waiver because the charges that were the basis for his warrant were eventually dropped, because he was the victim of identity fraud.  Furthermore, during his hearing, held in March 2008, he essentially testified that that he filed the paperwork for a requested for a waiver of his overpayment with his former representative within 180 days of VA's September 11, 2005 notice, which informed him that an overpayment had been created in the amount of $40,776.70.  He testified, however, that his former representative "forgot that the waivers were sitting on his desk, so I had no control over that."   

In June 1991, the Veteran was granted non-service connected pension.  In July 2002, he was granted special monthly pension based on the need for aid and attendance.   

In May 2005, the VA Pension Center in Milwaukee (VAPC) notified the Veteran that it had been advised by law enforcement authorities that he was identified as a fugitive felon because he was the subject of an outstanding warrant.  He was notified that he was afforded 60 days to clear the warrant with the agency that issued it, or to advise VA if he believed they had identified the wrong person.  He was provided with the warrant number and date, and the address and telephone number of the agency issuing the warrant, in Troy, Ohio.  He was notified that if the warrant was not cleared within 60 days, VA was required to stop his compensation effective as of the later of the date of the warrant or December 27, 2001, which is the effective date of the fugitive felon provisions of Public Law 107-103, and that in his case, his pension award would be stopped effective July 8, 2003.  

In a statement from the Veteran's representative (VA Form 21-4138), received in July 2005, the representative requested an extension beyond the 60-day period because the Veteran was scheduled to undergo a total knee replacement in early August 2005.  

In August 2005, the VAPC notified the Veteran that, pursuant to its May 2005 notice, his payments had been stopped effective July 8, 2003.  Much of the information from the May 2005 notice was repeated, and the Veteran was again requested to clear the warrant.  

On September 11, 2005, the Debt Management Center (DMC) in St. Paul, Minnesota, notified the Veteran that an overpayment in the amount of $40,776.70 had been created.  The notice states that the DMC had attached a "Notice of Rights and Obligations," which indicates that he was informed that a waiver request must be received within 180 days.  See generally Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO). 

On March 20, 2006, the RO received a number of documents from the Veteran and his representative, which requested a restoration of payments, and which included evidence that the warrant had been dismissed in January 2006.  These submissions were interpreted as a request for a waiver of his overpayment.  

On March 24, 2006, the Committee on Waivers and Compromises (COWC) denied the Veteran's request, advising him that under 38 U.S.C.A. § 5302(a) and 38 C.F.R. § 1.963(b), his request for waiver consideration could not be accepted as it was not filed within 180 days of notification of the indebtedness.  The COWC's decision indicates that the Veteran's request was received on March 20, 2006, and that this was more than 180 days after the September 11, 2005 notification of indebtedness.   

An applicant has 180 days from the date of notification of indebtedness in order to request relief from recovery of overpayments from pension benefits.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(b), 3.1(q).  The 180-day period can be extended if the individual requesting a waiver demonstrates that there was a delay in the receipt of the notice as a result of an error by VA or the postal authorities or due to other circumstances beyond his control.  If the requester substantiates a delay, the 180-day period shall be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. §§ 1.963(b), 3.1(q) (2011). 

A bulletin issued by the VA Office of Financial Policy in May 1999 provides the procedure for waiver requests referred by the Veterans Benefits Administration  DMC to the COWC. See OF BULLETIN 99.GC1.04 (May 14, 1999).  In any waiver decision involving a debt under DMC jurisdiction, the DMC is to provide, among other things, copies of the initial notice of indebtedness and right to request a waiver and of any correspondence received from the debtor in response to the DMC's initial notice of indebtedness and right to request waiver.  Id.    

The Board finds that the claim must be denied.  As an initial matter, the Board notes that the requirements of OF Bulletin 99.GC1.04 appear to have been met, and that the presumption of regularity of administrative notice applies.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62 (1992).  There is no indication that error by either VA or the postal authorities delayed or prevented delivery of the Debt Management Center's September 11, 2005 notice to the appellant, or that there was a delay in his receipt of the notification of indebtedness beyond the time customarily required for mailing due to other circumstances beyond the appellant's control, nor has the appellant alleged as much.  The Board therefore finds that the appellant received the Debt Management Center's notice of creation of the debt, dated September 11, 2005.  Despite this letter to the appellant, which notified him of the overpayment, and of his right to request waiver, the appellant did not submit a waiver request until March 20, 2006.  This was over 180 days after he received the notice of his right to request such a waiver.  In summary, the appellant's request for waiver was received well beyond the 180-day time limit prescribed by law and regulation.  Under the circumstances, the Board finds no basis upon which to predicate a grant of the benefit sought in this case, and finds that the appeal must be denied. 

In reaching this decision, the Board has considered that the Veteran's warrant was dismissed in January 2006, and that he has essentially asserted that he submitted the paperwork for a request for a waiver with his former representative within 180 days of the Debt Management Center's September 11, 2005 notice, but that his former representative failed to act upon it in a timely manner.  With regard to the dismissal of his warrant, in January 2006, as he failed to file his request for a waiver within the 180-day appeal period, he has not met the threshold requirements for a waiver, the merits of his claim may not be reached, and he may not prevail upon this basis.  To the extent that he argues that his former representative had received his paperwork within 180 days of the September 11, 2005 notice, but that his representative failed to file a timely appeal, this is not a basis for a grant of the claim.  See e.g., Shields v. Brown, 8 Vet. App. 346, 351 (1995) (inaccurate actions of VA personnel do not create any legal right to benefits where such benefits are otherwise precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[e]rroneous advice given by a government employee cannot be used to estop the government from denying benefits.").  In this regard, the Board notes that it is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board further observes that no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); Office of Personnel Management  v. Richmond, 496 U.S. 414 (1990).  Accordingly, the claim lacks legal merit, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  However, this case does not involve a claim for benefits under 38 U.S.C.A., chapter 51, and the VCAA does not apply.  Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA does not apply to an application for a waiver of overpayment because it is not a chapter 51 claim for benefits).  In addition, on an alternative basis, the VCAA is not applicable as the Board has found that the law, and not the evidence, is dispositive of the claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2002); Smith v. Gober, 14 Vet. App. 227 (2002).  Therefore, the Board finds that no further action is necessary under the VCAA. 





ORDER

The appellant's request for a waiver of recovery of an overpayment of $40,776.70 not having been timely received, the appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


